Citation Nr: 0619463	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  00-00 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Ward, Counsel


INTRODUCTION

The veteran had active service from October 1963 to October 
1966.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

This case has previously been remanded in March 2001, and in 
December 2004.  The development has been accomplished to the 
extent possible and the case has been returned to the Board.


FINDINGS OF FACT

1.  Low back complaints in service were acute and transitory, 
and resolved prior to separation according to the clinical 
evidence on file. No continuing chronic back pathology was 
shown in service or for many years following separation.

2.  Appellant was treated for a situation reaction in service 
and recent VA examiners have found appellant's reports of in-
service psychiatric symptoms and post-service symptoms 
related to service as credible.  PTSD has been attributed at 
least in part to in-service findings and events.


CONCLUSIONS OF LAW

1.  A chronic low back disorder was not incurred in or 
aggravated by active military service, and arthritis may not 
be presumed to have been incurred or aggravated therein. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  With resolution of reasonable doubt in the appellant's 
favor, PTSD was incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Assist and Notify

During the pendency of the claims, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), [38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)] and the regulations implementing it 
were enacted, and are applicable to the appellant's claims. 

It should be noted that the Veterans Claims Assistance Act of 
2000 (VCAA) provides that VA shall notify and assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

As regards the notice provided to the appellant, the veteran 
filed his claim prior to enactment of the VCAA. Pursuant to 
the Board's remands in March 2001 and December 2004, the 
appellant was advised through the VCAA notification letters 
dated in March 2004 and February 2005, as well as in the 
supplemental statements of the case issued in July 2004 and 
December 2005 after development of the case on remand, of the 
evidence and information necessary to substantiate the claim, 
the information required from him in order for VA to obtain 
evidence and information in support of the claim, and the 
assistance that VA would provide in obtaining evidence. The 
Board believes that the appellant was on notice of the fact 
that he should submit any pertinent evidence in his 
possession. Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations. See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The communications as set forth above also notified the 
appellant of the status of the evidence as it was developed 
and of the need for substantiating evidence. Any deficits in 
the notices provided to the appellant are no more than non-
prejudicial error. See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  Furthermore, there is no 
indication that any aspect of the post-adjudication VCAA 
compliant language that may have been issued has prevented 
the veteran from providing evidence necessary to substantiate 
his claim and/or affected the essential fairness of the 
adjudication of the claim. Additionally, neither the veteran 
nor his representative has indicated that a notice deficiency 
exists in this case. See Id.  The Board is satisfied that the 
appellant received notice equivalent to that required under 
the provisions of the VCAA and all pertinent court precedent, 
and the content of the notices fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), and to the extent appropriate, to more recent court 
precedent. 

Additionally, during the pendency of the appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
added further requirements to what must be contained in the 
initial notice that is provided with regard to downstream 
elements of a claim for service connection. The Court held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
Court, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. The 
Court held that upon receipt of an application for a claim 
for benefits, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
Additionally, this notice must include notice that a 
disability rating and an effective date for the awards of 
benefits will be assigned if entitlement to benefits is 
awarded. 

On review, the Board finds no prejudice to the veteran 
resulting from a failure to inform of the above-noted five 
crucial elements of the claims. As service connection is not 
being awarded as to one issue in this case, the Board finds 
that additional notice to the veteran regarding the 
disability- rating or effective-date elements of the claim 
for service connection on appeal is not warranted.  As to the 
granted issue, the RO will provide notice of the rating 
criteria and the effective date prior to adjudication of 
those matters. The veteran was adequately notified of 
evidence necessary to substantiate the claim by the VCAA 
letters of record. Lack of notice regarding a disability 
rating or its effective-date does not affect the essential 
fairness of the adjudication, and are not relevant where, as 
here, the claim for service connection remains denied. The 
guidance in Dingess is noted, but as there is no allowance in 
this case there is no prejudice in not providing notice as to 
these matters. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The evidence also reflects that the RO obtained or made 
attempts to obtain all records identified by the veteran. The 
veteran has been afforded appropriate VA examinations. He and 
his representative have also been provided with adequate 
opportunity to submit evidence and argument in support of the 
claim, and have done so. Neither the appellant nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
present claim, and the Board is also unaware of any such 
outstanding evidence or information. Thus the 'duty to assist 
and notify' provisions of the VCAA and pertinent court 
precedent have been fulfilled. Accordingly, another remand 
for any additional development or notification would serve no 
useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991). A decision on the appeal regarding the claim would 
not be prejudicial to the veteran. Bernard v. Brown, 4 Vet. 
App. 384 (1993).

II.  Facts 

The Board has reviewed all of the evidence of record 
submitted in support of the claim which includes the service 
medical records, and private and VA records of 
hospitalization and outpatient treatment dated from 1974 to 
the present. Although the Board has an obligation to provide 
reasons and bases supporting this decision, the Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence. 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 
Accordingly, only the salient records will be discussed 
below. 

Review of the service medical records reflects that the 
veteran had active service from October 1963 to October 1966. 
His specialty was as a Hercules missile crewman. October 1963 
enlistment examination is negative for any back 
abnormalities. In April 1965 the veteran complained of low 
back pain on and off since December. In July 1965 notes, 
complaints of low back strain and pain were treated with heat 
and medications. An August 1965 record notes back pain, and 
in December 1965, complaints of low back pain on and off 
since the previous December were treated with medication and 
heat packs.  He was also seen for a situational reaction 
during service.

August 1966 separation examination reported recurrent back 
pain and stiffness in the early morning which improved during 
the day. The veteran was separated in October 1966. 

Service medical records also show hospitalizations in US 
Naval Hospital Chelsea for 4 weeks from September to October 
1964 for bacterial pharyngitis, in Newport Naval Hospital 
Newport in July 1965 for one week for varicella/chickenpox, 
from August to September 1965 for tonsillitis, and in 1966 
for circumcision. Although the veteran asserts 
hospitalization at Newport Naval hospital for back problems, 
there is no suggestion of back pathology or treatment during 
any of the noted hospitalizations.

In August 1992, the veteran filed an initial claim for a back 
disability. In October and November 1992 the RO forwarded 
forms for completion and return, and notified him of the 
evidence necessary to support his claim. The veteran did not 
respond, and his claim is considered abandoned. See 38 C.F.R. 
§ 3.158. 

The veteran filed a claim for service connection for back 
disability in August 1998. 
VA outpatient treatment records from 1974 to 1992 reflect 
that in May 1984, the veteran presented for emergency 
treatment with complaints of being struck in the back with a 
lead pipe earlier that morning during an altercation.  He 
described pain radiating from the back in to the right groin, 
right posterior thigh, and leg, with no paresthesias or 
numbness. Weight-bearing brought on the pain. The back was 
tender over the left spine. Straight leg raising on the right 
was 60 degrees, and left at 90 degrees, with edema, 
excoriation, and erythema over the right kidney and flank 
areas. X-rays revealed fracture at L2-3 right transverse 
processes. On follow-up visit in June 1984, assessment was 
acute pain syndrome secondary to fracture of L2-3 transverse 
process with radicular symptoms. The veteran was seen again 
in October 1985 for associated pain status post fracture of 
L2-3 transverse process. VA treatment records from 1996 to 
2002 reveal continuing treatment for various conditions, 
including increasing back disability. 

Additional post-service treatment records dated from November 
1990 reflect continuing treatment for substance abuse, and 
psychiatric and back disability. Specifically, an October 
1992 VA outpatient treatment note reflected low back pain 
status - post a motor vehicle accident (MVA). He reported 
continuing pain in the shoulders and low back. October 1992 
x-rays revealed a bony mass extending from the transverse 
processes of L2 to L4, irregular in shape, noted as most 
likely representing a prior attempt at bony fusion. October 
1992 computed tomography scan of the lumbosacral spine showed 
an impression consistent with myositis ossificans, and 
subsequent testing in 1998 showed osteoarthritis of the lower 
spine. 

On April 1998 VA examination the veteran reported low back 
injury in service in 1964 when he was dragged over a missile 
launcher by a sliding missile. He related admission to 
Newport Naval Hospital where he had x-rays and various 
treatment. Repeated searches by the National Personnel 
Records Center (NPRC) for clinical records of hospitalization 
reflects hospitalization at Newport Naval hospital for 
tonsillitis, and other conditions, but show no back 
treatment. Post-service evidence reflects surgery in 1989 and 
1990 for shoulder and clavicle injuries, and low back pain 
radiating to bilateral legs, urinary incontinence, and pain. 
Diagnoses included remote trauma to back with myositis 
ossificans on the right side between the transverse processes 
of L3-4, and status post rotatory cuff repair on the right 
and resection of distal clavicle bilaterally with symptoms 
suggesting nerve root irritation, unconfirmed. 

An October 1998 rating action denied service connection for a 
back disorder on the basis that no back injury was noted on 
enlistment, and although separation examination noted 
subjective reports of back pain on rising in the morning, the 
in-service back pain was acute and transitory, without 
residual chronic disability. 

The veteran underwent August 2005 VA orthopedic examination, 
and reported that his records had been destroyed in a fire at 
NPRC. However, the examiner noted this was not true. The 
veteran described hospitalization at Chelsea Naval Hospital 
for 3 days after a back injury from a sliding missile, and 
post-service back surgery in August 2000. He did not disclose 
the 1984 fracture of L2-3 transverse processes, or the later 
back injury in MVA in 1992. The examiner concluded that the 
record lacked confirmation sufficient to substantiate the 
veteran's claims of back injury in service, and opined that 
it was at least as likely as not that the veteran's lower 
back disorder was either incurred in or aggravated during his 
military service.

In a November 2005 addendum to the August 2005 VA back 
examination, the same examiner noted review of the veteran's 
claims file and records, including the previously omitted 
incidents of post-service back trauma and fracture. The 
examiner reversed the earlier opinion, and indicated that 
given the lack of back pathology in service and for many 
years after service, and the post-service evidence of 
multiple traumatic episodes involving the back, it was the 
examiner's opinion with a reasonable degree of medical 
certainty that the low back problems are less likely than not 
(less than 50/50 probability) caused by or a result of any 
misadventure or mishap during the veteran's period of active 
military service.

Records in 2005 also reveal that psychiatric studies were 
undertaken.  The veteran's medical records and various 
diagnoses were reviewed.  The veteran reported several 
stressors, including abuse as the only minority in his unit.  
The examiner noted the inservice findings concerning the 
situational reaction and the reported history.  There were 
also post-service stressors noted.  The examiner found the 
veteran's history credible in view of the other evidence on 
file.  It was the examiner's opinion that the PTSD was 
present and at least partly related to the in-service 
stressors. 


III.  Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may 
be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service. 38 C.F.R. § 3.303(d). 

Service connection for certain chronic disorders, including 
arthritis, may be presumed to have been incurred in service 
if demonstrated to a compensable degree within 1 year after 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

In the present case, the service medical records reflect back 
strain and pain last noted in December 1965. On separation 
examination in 1966, no chronic disability is noted other 
than morning stiffness and pain which reportedly resolved 
during the day. There is no post-service medical evidence 
showing continuing back symptomatology after military 
discharge in October 1966. In fact, there is no evidence of 
back complaints until almost 18 years later, in 1984, when 
the evidence shows trauma to the back sustained from a lead 
pipe, and x-rays revealed fracture of transverse processes at 
L2-3. Moreover, VA and private physicians who examined the 
veteran since that time document sequelae associated with the 
fractured transverse processes of the lumbar spine. Although 
in August 2005 VA examination, the examiner rendered a 
favorable opinion based on evidence that excluded the post-
service trauma to the back, the examiner reversed the opinion 
after review of the claims file and all evidence of record, 
including previously omitted post-service evidence of back 
trauma.

In conclusion, the veteran's back pathology in service 
appears to have been acute and transitory, with no noted 
residuals of a chronic back disability at separation other 
than complaints of stiffness and pain. See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted"). Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001). The evidence of a nexus between 
the veteran's current back condition and service consists of 
the veteran's own statements. This is not competent evidence 
since laypersons, such as the veteran, are not qualified to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). Accordingly, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim.

As to the PTSD, it is concluded that the evidence is in 
equipoise and as such, reasonable doubt is resolved in his 
favor, and this claim is allowed.  The most recent examiner, 
after two prior remands, noted that the veteran had treatment 
for symptoms characterized as a situational reaction in 
service, and reported that the veteran's in-service stressor 
recitation was credible.  It also noted there was also a non-
service stressor that was implicated, but that the disorder 
was also related to the inservice complaints and treatment.  
In view of this opinion, with resolution of reasonable doubt 
in the appellant's favor, service connection is granted.


ORDER

Service connection for a back disability is denied.

Service connection for PTSD is granted.
______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


